DETAILED ACTION
1.	This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 14/812795 filed on February 17, 2021.


Response to Arguments
2.	Applicant’s arguments are not persuasive.

On Pg. 5 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues “Applicants respectfully submit that the cited references do not render the computer- implemented method of claim 1 unpatentable for at least the following reasons. First, the cited references do not disclose or suggest a set of actions, each action in the set of actions specifying a link to a web page provided by a software application in a plurality of software applications operating on the first device and a set of predefined paraphrases, each predefined paraphrase in the set of predefined paraphrases comprising a set of keywords and a presentation paraphrase, wherein at least one keyword in the set of keywords is not in the presentation paraphrase, wherein the set of keywords of each predefined paraphrase in the set of predefined paraphrases is a separate, distinct set of keywords. The Office Action cites to paragraph [0405] of Kwong as disclosing the present limitation. Paragraph [0405] of Kwong describes an operation (i.e., operation 1606) in a method for setting up a custom action. See Kwong, para. [0391]. As explained during the interview, the Examiner indicated that the "like" and "unlike" associated with the custom action described in Kwong are being interpreted as the set of 
Accordingly, Applicants respectfully submit that the cited references do not render claim 1 unpatentable. As claims 2-7 are dependent directly or indirectly on claim 1, Applicants respectfully submit that claims 2-7 are patentable over the cited references for at least the reasons that were discussed above for claim 1. In view of the foregoing, Applicants respectfully request reconsideration of the §§ 102 and 103 rejections of claims 1-7.”

Examiner replies that a new reference is presented below to teach the amended limitations. 


						Applicant
	Applicant is encourage to contact Examiner in hopes of moving the case forward in light of compact prosecution. 


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1, 3-6, 8, 10- is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwong U.S. Patent Application Publication No. 2012/0102402 (herein as ‘Kwong’) and further in combination with Urmy et al. U.S. Patent Application Publication No. 2013/0159270 (herein as ‘Urmy’) and Akiyama et al. U.S. Patent Application Publication No. 2009/0150361 (herein as ‘Akiyama’).

As to claim 1 Kwong teaches a computer-implemented method, comprising:
Kwong does not teach but Urmy teaches receiving, by a processor of a first device, a search query, from a second device accessing, by the processor, a database of the first device configured to store a set of actions (Par. 0023 Urmy discloses a search engine on a server that is connected to a task databased that stores tasks. Par. 0050 Urmy teaches a user using a free form query to search a system to locate tasks associated with an event.  The task are seen as the actions.  The free form search is seen as the search query);
Kwong and Urmy are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Urmy, to allow completion of the task. The suggestion/motivation to combine is that it would be obvious to try in order to efficiently complete the tasks (Par. 0053 Urmy).
Kwong teaches each action in the set of actions specifying link to a web page provided by in a software application in a plurality of software applications operating on the first device (Fig. 1A, system contains applications, par. 0051 applications of system 16 Par. 0055 system uses applications to provide webpage content. Par.  0409 Kwong discloses the action causes a display page to change that corresponds to the action. The display change occurs using the applications which provide webpage content. The display change is seen as a link to a web page);
and a set of predefined paraphrases (Par. 0358 Kwong discloses the “Like” custom action is associated with “like” and “unlike”.); each predefined paraphrase in the set of predefined paraphrases comprising a set of keywords (Par. 0405 Kwong discloses a query is used to locate the status or state of the custom action. Par. 0358 Kwong discloses the status of “like” or “unlike” are associated with the “Like” custom action. The keywords are seen as the query that is associated with “like” or “unlike”);
and a presentation paraphrase (Par. 0405 Kwong discloses a text label “Like” that corresponds to the Like custom action. Par. 0405 Kwong discloses the presentation paraphrases are displayed as “Like!” and “Unlike!”);
Kwong in combination with Urmy does not teach but Akiyama teaches wherein at least one keyword in the set of keywords is not in the presentation paraphrase (Par. 0044 Akiyama discloses frequent word fields that are words that are not part of the search query. The search query is seen as the keywords.  The frequent word fields is seen as the presentation paraphrase).
Kwong and Akiyama are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Akiyama, to allow better search queries. The suggestion/motivation to combine is that it would be obvious to try in order to assist a user in retrieving relevant results to be displayed (Par. 0002-0004 Akiyama).
Kwong does not explicitly teach “wherein the set of keywords of each predefined paraphrase in the set of predefined paraphrases is a separate, distinct set of keywords” however it would have been obvious for Kwong to teach wherein the set of keywords of each predefined paraphrase in the set of predefined paraphrases is a separate, distinct set of keywords (Par. 0405 Kwong discloses a query is used to locate the status or state of the custom action. Par. 0358 Kwong discloses the status of “like” or “unlike” are associated with the “Like” custom action. A query contains multiple keywords. The queries associated with “like” is seen as a first distinct set of keywords. The queries associate with “unlike” are seen as second set of distinct keywords. The reference does not explicitly state distinct set of keywords, however it would have been obvious for a person of ordinary skill in the art at the time of the invention to use different queries to locate different custom actions. Therefore different queries are seen as distinct set of keywords);
Kwong does not teach but Urmy teaches determining, by the processor, a subset of the set of actions by searching for actions in the set of actions having at least a portion of at least one keyword in the set of keywords that matches to the search query (Par. 0050 Urmy discloses a user entering a free-form search for searching a list of tasks groups that are related to the search event.  The tasks within the group are seen as the actions.  The keywords are seen as the free-form search.  The set of tasks that are returned are seen as the set of actions that match the search query);
presenting, by the processor, search results for the search query to the second device, the search results comprising the presentation paraphrase associated with each action in the subset of the set of actions (Par. 0050 Urmy discloses a user entering a free-form search for searching a list of tasks groups that are related to the search event.  The task group name is seen as the presentation paraphrase associated with each action.  The keywords are seen as the free-form search);
Kwong teaches upon receiving, user input from the second device representative of selecting a first presentation paraphrase from the search result performing, by the processor, the action associated with the selected first presentation paraphrase in response to the user input by navigating to the web page provided by the software application specified in the link to the action associated with the selected first presentation paraphrase (Par. 0408-0409 Kwong discloses a user selecting the custom action and the triggering event associated with the action causes the action to be performed. The user selecting a custom action is seen as the user input. The action is performed and the user is presented with an updated display showing the changed custom action. The updated display with the changed custom action is seen as navigating to the webpage provided by the software. Such as selecting a “unlike” custom action causes the item feed to be changed to a webpage that displays “unlike”); 
and upon receiving user input from the second device representative of selecting a second, different presentation paraphrase from the search results, performing, by the processor, the action associated with the selected second, different presentation paraphrase in response to the user input by navigating to the web page provided by the software application specified in the link of the action associated with the selected second, different presentation paraphrase (Par. 0408-0409 Kwong discloses a user selecting the custom action and the triggering event associated with the action causes the action to be performed. The action is performed and the user is presented with an updated display showing the changed custom action. The user input is seen as the user selecting the custom action. The updated display with the changed custom action is seen as navigating to the webpage provided by the software. Such as selecting a “like” custom action causes the item feed to be changed to display “like”);
wherein the action associated with the first presentation paraphrase and the action associated with the second different presentation paraphrase are the same (Par. 0358 the custom action Like allows a feed to be assigned a state of “like” or “unlike”. The action of “like” and “unlike” are the same action because they are associated with the same custom action “Like”. The first paraphrase is “Like!”. The second paraphrase is “Unlike!”).

As to claim 3 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 1.
In addition Kwong teaches further comprising receiving an edit to an action in the set of actions from a third device, the edit comprising an addition of a particular paraphrase to the set of predefined paraphrases of the action, the particular paraphrase comprising a set of keywords and a presentation paraphrase (Par. 0355 Kwong discloses many actions are predefined or provided by the service provider. A user provides a limited number of instructions and/or source code to create a custom action. Par. 0543 Kwong discloses a third party providing a custom action such as Like custom action. Par. 00455 Kwong discloses the custom action has the object definition detail. The custom object “Like” is created for the custom action. The custom object is seen as the predefined paraphrase. Par. 0456 Kwong discloses the user providing display information related to the feedID of the custom action. The display information is seen as the presentation paraphrase. The object definition details are seen as keywords).

As to claim 4 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 1.
In addition Kwong teaches wherein the software application is a first software application, wherein the user input is a first user input (Fig. 16 and Par. 0398 Kwong discloses the software used to create a custom action and a request to create a cutom action is sent by a client);
wherein the method further comprises: 
upon receiving, a second user input from the second device representative of selecting a third presentation paraphrase from the search results and performing, by the processor, the action associated with the selected second presentation paraphrase in response to the third user input by navigating to the web page provided by the second software application specified in the action associated with the selected third presentation paraphrase (Par. 0408-0409 Kwong discloses a user selecting the custom action and the triggering event associated with the action causes the action to be performed. Such as selecting a “like” custom action causes the item feed to be changed to display “like”);

As to claim 5 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 1.
In addition Kwong teaches wherein the search query a first search query, wherein the subset of the set of actions is a first subset of the set of actions, wherein the search results are first search results, wherein the user input is a first user input (Par. 0405 Kwong discloses a user submitting a database query for a text label to be displayed that corresponds to the custom action);
wherein the method further comprises: 
receiving, by the processor, a second search query from a third device accessing, by the processor, the database of the first device determining, by the processor, a second subset of the set of actions by searching for actions in the set of actions having at least a portion of at least one keyword that matches to the second search query, presenting, by the processor, a second search results for the second search query to the third device, the second search results comprising the presentation paraphrase associated with each action in the second subset of the set of actions (Par. 0405 Kwong discloses a user submitting a database query for a text label to be displayed that corresponds to the custom action. The database query that matches text labels corresponding to a custom action is seen as a keyword that matches the search query. Par. 0358 Kwong discloses the text label is the “Like!” and “Unlike!”);
upon receiving, a second user input from the third device representative of selecting a third presentation paraphrase from the second search results and performing, by the processor, the action associated with the selected third presentation paraphrase in response to the second user input by navigating to the web page provided by the software application specified in the action associated with the selected third presentation paraphrase. (Par. 0408-0409 Kwong discloses a user selecting the custom action and the triggering event associated with the action causes the action to be performed. Such as selecting a “like” custom action causes the item feed to be changed to display “like”);

As to claim 6 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 1.
In addition Kwong teaches wherein performing the action comprises:
presenting, by the processor, an action card comprising a set of field, the action card configured to receive data through the set of fields to perform the task receiving, by the processor, user input the data through the set of fields of the action card, and passing, by the processor, the data to the software application to perform the task (Par. 0458 Kwong discloses a user providing a custom action detail entry that corresponds with the action to be performed by the trigger event. Par. 0409 Kwong discloses the custom action associated with a trigger event to determine to perform the action).

As to claim 8 Kwong teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions for:
Kwong does not teach but Urmy teaches receiving, a search query, from a second device, accessing, by the processor, a database of the first device configured to store a set of actions (Par. 0023 Urmy discloses a search engine on a server that is connected to a task databased that stores tasks. Par. 0050 Urmy teaches a user using a free form query to search a system to locate tasks associated with an event.  The task are seen as the actions.  The free form search is seen as the search query);
Kwong and Urmy are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Urmy, to allow completion of the task. The suggestion/motivation to combine is that it would be obvious to try in order to efficiently complete the tasks (Par. 0053 Urmy).
Kwong teaches each action in the set of actions specifying link to a web page provided by in a software application in a plurality of software applications operating on the first device (Fig. 1A, system contains applications, par. 0051 applications of system 16 Par. 0055 system uses applications to provide webpage content. Par.  0409 Kwong discloses the action causes a display page to change that corresponds to the action. The display change occurs using the applications which provide webpage content. The display change is seen as a link to a web page);
and a set of predefined paraphrases (Par. 0358 Kwong discloses the “Like” custom action is associated with “like” and “unlike”.); 
each predefined paraphrase in the set of predefined paraphrases comprising a set of keywords (Par. 0405 Kwong discloses a query is used to locate the status or state of the custom action. Par. 0358 Kwong discloses the status of “like” or “unlike” are associated with the “Like” custom action. The keywords are seen as the query that is associated with “like” or “unlike”);
and a presentation paraphrase (Par. 0405 Kwong discloses a text label “Like” that corresponds to the Like custom action. Par. 0405 Kwong discloses the presentation paraphrases are displayed as “Like!” and “Unlike!”); 
Kwong in combination with Urmy does not teach but Akiyama teaches wherein at least one keyword in the set of keywords is not in the presentation paraphrase (Par. 0044 Akiyama discloses frequent word fields that are words that are not part of the search query. The search query is seen as the keywords.  The frequent word fields is seen as the presentation paraphrase).
Kwong and Akiyama are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Akiyama, to allow better search queries. The suggestion/motivation to combine is that it would be obvious to try in order to assist a user in retrieving relevant results to be displayed (Par. 0002-0004 Akiyama).
Kwong does not explicitly teach “wherein the set of keywords of each predefined paraphrase in the set of predefined paraphrases is a separate, distinct set of keywords” however it would have been obvious for Kwong to teach wherein the set of keywords of each predefined paraphrase in the set of predefined paraphrases is a separate, distinct set of keywords (Par. 0405 Kwong discloses a query is used to locate the status or state of the custom action. Par. 0358 Kwong discloses the status of “like” or “unlike” are associated with the “Like” custom action. A query contains multiple keywords. The queries associated with “like” is seen as a first distinct set of keywords. The queries associate with “unlike” are seen as second set of distinct keywords. The reference does not explicitly state distinct set of keywords, however it would have been obvious for a person of ordinary skill in the art at the time of the invention to use different queries to locate different custom actions. Therefore different queries are seen as distinct set of keywords);
Urmy teaches determining, actions by searching for actions in the set of actions having at least a portion of at least one keyword that matches to the search query, (Par. 0050 Urmy discloses a user entering a free-form search for searching a list of tasks groups that are related to the search event.  The tasks within the group are seen as the actions.  The keywords are seen as the free-form search.  The set of tasks that are returned are seen as the set of actions that match the search query);
presenting, search results for the search query to the second device, the search results comprising the presentation paraphrase associated with each action in the subset of the set of actions (Par. 0050 Urmy discloses a user entering a free-form search for searching a list of tasks groups that are related to the search event.  The task group name is seen as the presentation paraphrase associated with each action.  The keywords are seen as the free-form search);
Kwong teaches upon receiving, user input from the second device representative of selecting a first presentation paraphrase from the search result and performing, the action associated with the selected first presentation paraphrase in response to the user input, by navigating to the web page provided by the software application specified in the link to the action associated with the selected first presentation paraphrase (Par. 0408-0409 Kwong discloses a user selecting the custom action and the triggering event associated with the action causes the action to be performed. The user selecting a custom action is seen as the user input. The action is performed and the user is presented with an updated display showing the changed custom action. The updated display with the changed custom action is seen as navigating to the webpage provided by the software. Such as selecting a “unlike” custom action causes the item feed to be changed to a webpage that displays “unlike”);
and upon receiving user input from the second device representative of selecting a second, different presentation paraphrase from the search results, performing the action associated with the selected second, different presentation paraphrase in response to the user input, by navigating to the web page provided by the software application specified in the link of the action associated with the selected second, different presentation paraphrase (Par. 0408-0409 Kwong discloses a user selecting the custom action and the triggering event associated with the action causes the action to be performed. The action is performed and the user is presented with an updated display showing the changed custom action. The user input is seen as the user selecting the custom action. The updated display with the changed custom action is seen as navigating to the webpage provided by the software. Such as selecting a “like” custom action causes the item feed to be changed to display “like”);
wherein the action associated with the first presentation paraphrase and the action associated with the second, different presentation paraphrase are the same (Par. 0358 the custom action Like allows a feed to be assigned a state of “like” or “unlike”. The action of “like” and “unlike” are the same action because they are associated with the same custom action “Like”. The paraphrase is “Like!”. The second paraphrase is “Unlike!”).

As to claim 10 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 8.
Kwong teaches further comprising receiving an edit to an action in the set of actions from a third device, the edit comprising an addition of a particular paraphrase to the set of predefined paraphrases of the action, the particular paraphrase comprising a set of keywords and a presentation paraphrase (Par. 0355 Kwong discloses many actions are predefined or provided by the service provider. A user provides a limited number of instructions and/or source code to create a custom action. Par. 0543 Kwong discloses a third party providing a custom action such as Like custom action. Par. 00455 Kwong discloses the custom action has the object definition detail. The custom object “Like” is created for the custom action. The custom object is seen as the predefined paraphrase. Par. 0456 Kwong discloses the user providing display information related to the feedID of the custom action. The display information is seen as the presentation paraphrase. The object definition details are seen as keywords).

As to claim 11 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 8.
In addition Kwong teaches wherein the software application is a first software application, wherein the user input is a first user input (Fig. 16 and Par. 0398 Kwong discloses the software used to create a custom action and a request to create a custom action is sent by a client);
wherein the method further comprises: upon receiving, by the processor, a second user input from the second device representative of selecting a third presentation paraphrase from the search results, and performing, by the processor, the action associated with the selected third presentation paraphrase in response to the second user input by navigating to the web page provided by the second software application specified in the action associated with the selected third presentation paraphrase (Par. 0408-0409 Kwong discloses a user selecting the custom action and the triggering event associated with the action causes the action to be performed. Such as selecting a “like” custom action causes the item feed to be changed to display “like”).

As to claim 12 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 11.
In addition Kwong teaches wherein the search query a first search query, wherein the subset of the set of actions is a first subset of the set of actions, wherein the search results are first search results, wherein the user input is a first user input (Par. 0405 Kwong discloses a user submitting a database query for a text label to be displayed that corresponds to the custom action);
wherein the method further comprises: 
receiving, by the processor, a second search query from a third device accessing, by the processor, the database of the first device, determining, by the processor, a second subset of the set of actions by searching for actions in the set of actions having at least a portion of at least one keyword that matches to the second search query, presenting, by the processor, a second search results for the second search query to the third device, the second search results comprising the presentation paraphrase associated with each action in the second subset of the set of actions (Par. 0405 Kwong discloses a user submitting a database query for a text label to be displayed that corresponds to the custom action. The database query that matches text labels corresponding to a custom action is seen as a keyword that matches the search query. Par. 0358 Kwong discloses the text label is the “Like!” and “Unlike!”);
upon receiving, by the processor, a second user input from the third device representative of selecting a third presentation paraphrase from the second search results and performing, by the processor, the action associated with the selected third presentation paraphrase in response to the second user input by navigating to the web page provided by the software application specified in the action associated with the selected third presentation paraphrase (Par. 0408-0409 Kwong discloses a user selecting the custom action and the triggering event associated with the action causes the action to be performed. Such as selecting a “like” custom action causes the item feed to be changed to display “like”).

As to claim 13 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 8.
In addition Kwong teaches wherein performing the action comprises:
presenting, by the processor, an action card comprising a set of field, the action card configured to receive data through the set of fields to perform the task, receiving, by the processor, user input the data through the set of fields of the action card, and passing, by the processor, the data to the software application to perform the task (Par. 0458 Kwong discloses a user providing a custom action detail entry that corresponds with the action to be performed by the trigger event. Par. 0409 Kwong discloses the custom action associated with a trigger event to determine to perform the action).

As to claim 15 Kwong teaches a computer implemented system, comprising:
one or more computer processors (Par. 0049 Kwong discloses a processor);
and a non-transitory computer-readable storage medium comprising instructions, (Par. 0058 Kwong discloses a storage medium); that when executed, control the one or more computer processors to be configured for: 
Kwong does not teach but Urmy teaches receiving, a search query, from a device, accessing, by the processor, a database of the first device configured to store a set of actions (Par. 0023 Urmy discloses a search engine on a server that is connected to a task databased that stores tasks. Par. 0050 Urmy teaches a user using a free form query to search a system to locate tasks associated with an event.  The task are seen as the actions.  The free form search is seen as the search query);
Kwong and Urmy are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Urmy, to allow completion of the task. The suggestion/motivation to combine is that it would be obvious to try in order to efficiently complete the tasks (Par. 0053 Urmy).
Kwong teaches each action in the set of actions specifying link to a web page provided by in a software application in a plurality of software applications operating on the first device (Par. 0409 Kwong discloses the action causes a display to change that corresponds to the action. The display change is seen as a link to a web page);
and a set of predefined paraphrases (Par. 0358 Kwong discloses the “Like” custom action is associated with “like” and “unlike”.); 
each predefined paraphrase in the set of predefined paraphrases comprising a set of keywords (Par. 0405 Kwong discloses a query is used to locate the status or state of the custom action. Par. 0358 Kwong discloses the status of “like” or “unlike” are associated with the “Like” custom action. The keywords are seen as the query that is associated with “like” or “unlike”);
and a presentation paraphrase (Par. 0405 Kwong discloses a text label “Like” that corresponds to the Like custom action. Par. 0405 Kwong discloses the presentation paraphrases are displayed as “Like!” and “Unlike!”);
Kwong in combination with Urmy does not teach but Akiyama teaches wherein at least one keyword in the set of keywords is not in the presentation paraphrase (Par. 0044 Akiyama discloses frequent word fields that are words that are not part of the search query. The search query is seen as the keywords.  The frequent word fields is seen as the presentation paraphrase).
Kwong and Akiyama are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Akiyama, to allow better search queries. The suggestion/motivation to combine is that it would be obvious to try in order to assist a user in retrieving relevant results to be displayed (Par. 0002-0004 Akiyama).
Kwong does not explicitly teach “wherein the set of keywords of each predefined paraphrase in the set of predefined paraphrases is a separate, distinct set of keywords” however it would have been obvious for Kwong to teach wherein the set of keywords of each predefined paraphrase in the set of predefined paraphrases is a separate, distinct set of keywords (Par. 0405 Kwong discloses a query is used to locate the status or state of the custom action. Par. 0358 Kwong discloses the status of “like” or “unlike” are associated with the “Like” custom action. A query contains multiple keywords. The queries associated with “like” is seen as a first distinct set of keywords. The queries associate with “unlike” are seen as second set of distinct keywords. The reference does not explicitly state distinct set of keywords, however it would have been obvious for a person of ordinary skill in the art at the time of the invention to use different queries to locate different custom actions. Therefore different queries are seen as distinct set of keywords);
Urmy teaches determining, actions by searching for actions in the set of actions having at least a portion of at least one keyword in the set of keywords that matches to the search query presenting, search results for the search query to the second device, the search results comprising the presentation paraphrase associated with each action in the subset of the set of actions (Par. 0050 Urmy discloses a user entering a free-form search for searching a list of tasks groups that are related to the search event.  The tasks within the group are seen as the actions.  The keywords are seen as the free-form search.  The set of tasks that are returned are seen as the set of actions that match the search query);
Kwong teaches  upon receiving, user input from the device representative of selecting a presentation paraphrase from the search result and performing, the action associated with the selected first presentation paraphrase in response to the user input by navigating to the web page provided by the software application specified in the link to the action associated with the selected first presentation paraphrase (Par. 0408-0409 Kwong discloses a user selecting the custom action and the triggering event associated with the action causes the action to be performed. The user selecting a custom action is seen as the user input. The action is performed and the user is presented with an updated display showing the changed custom action. The updated display with the changed custom action is seen as navigating to the webpage provided by the software. Such as selecting a “unlike” custom action causes the item feed to be changed to a webpage that displays “unlike”);
and upon receiving user input from the second device representative of selecting a second, different presentation paraphrase from the search results, performing the action associated with the selected second, different presentation paraphrase in response to the user input by navigating to the web page provided by the software application specified in the link of the action associated with the selected second, different presentation paraphrase (Par. 0408-0409 Kwong discloses a user selecting the custom action and the triggering event associated with the action causes the action to be performed. The action is performed and the user is presented with an updated display showing the changed custom action. The user input is seen as the user selecting the custom action. The updated display with the changed custom action is seen as navigating to the webpage provided by the software. Such as selecting a “like” custom action causes the item feed to be changed to display “like”);
wherein the action associated with the first presentation paraphrase and the action associated with the second, different presentation paraphrase are the same (Par. 0358 the custom action Like allows a feed to be assigned a state of “like” or “unlike”. The action of “like” and “unlike” are the same action because they are associated with the same custom action “Like”. The paraphrase is “Like!”. The second paraphrase is “Unlike!”).


As to claim 17 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 15.
In addition Kwong teaches wherein the software application is a first software application, wherein the user input is a first user input (Fig. 16 and Par. 0398 Kwong discloses the software used to create a custom action and a request to create a cutom action is sent by a client);
wherein the method further comprises: upon receiving, a second user input from the second device representative of selecting a third presentation paraphrase from the search results and performing, by the processor, the action associated with the selected third presentation paraphrase in response to the second user input by navigating to the web page provided by the second software application specified in the action associated with the selected third presentation paraphrase (Par. 0408-0409 Kwong discloses a user selecting the custom action and the triggering event associated with the action causes the action to be performed. Such as selecting a “like” custom action causes the item feed to be changed to display “like”).

As to claim 18 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 17.
 In addition Kwong teaches wherein the search query a first search query, wherein the subset of the set of actions is a first subset of the set of actions, wherein the search results are first search results, wherein the user input is a first user input (Par. 0405 Kwong discloses a user submitting a database query for a text label to be displayed that corresponds to the custom action);
wherein the method further comprises: 
receiving, by the processor, a second search query from a third device accessing, by the processor, the database of the first device, determining, by the processor, a second subset of the set of actions by searching for actions in the set of actions having at least a portion of at least one keyword that matches to the second search query, presenting, by the processor, a second search results for the second search query to the third device, the second search results comprising the presentation paraphrase associated with each action in the second subset of the set of actions (Par. 0405 Kwong discloses a user submitting a database query for a text label to be displayed that corresponds to the custom action. The database query that matches text labels corresponding to a custom action is seen as a keyword that matches the search query. Par. 0358 Kwong discloses the text label is the “Like!” and “Unlike!”);
upon receiving, by the processor, a second user input from the third device representative of selecting a third presentation paraphrase from the second search results and performing, by the processor, the action associated with the selected third presentation paraphrase in response to the second user input by navigating to the web page provided by the software application specified in the action associated with the selected third presentation paraphrase (Par. 0408-0409 Kwong discloses a user selecting the custom action and the triggering event associated with the action causes the action to be performed. Such as selecting a “like” custom action causes the item feed to be changed to display “like”).

As to claim 19 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 15.
In addition Kwong teaches wherein performing the action comprises:
presenting, by the processor, an action card comprising a set of field, the action card configured to receive data through the set of fields to perform the task, receiving, by the processor, user input the data through the set of fields of the action card, and passing, by the processor, the data to the software application to perform the task (Par. 0458 Kwong discloses a user providing a custom action detail entry that corresponds with the action to be performed by the trigger event. Par. 0409 Kwong discloses the custom action associated with a trigger event to determine to perform the action).


6.	Claim(s) 2, 7, 9, 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwong U.S. Patent Application Publication No. 2012/0102402 (herein as ‘Kwong’), Urmy et al. U.S. Patent Application Publication No. 2013/0159270 (herein as ‘Urmy’), Akiyama et al. U.S. Patent Application Publication No. 2009/0150361 (herein as ‘Akiyama’) and further in view of Paolella et al. U.S. Patent Application Publication No. 2005/0251435 (herein as 'Paolella').


As to claim 2 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 1.
Kwong in combination with Urmy does not teach but Paolella teaches further comprising:
determining, by the processor, a subset of a set of  employees within an
organization by searching for employees in the set of employees having at least a portion of a name that matches to the search query (Fig. 4 and Par. 0059 Paolella discloses searching for an employee in an employee database);
wherein the search result further comprises the name of each employee in the subset of the set of employees (Fig. 4 and Par. 0059 Paolella discloses presenting the supervisor on a screen with the employee name).
Kwong and Paolella are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Paolella, to allow proper leave tracking. The suggestion/motivation to combine is that it would be obvious to try in order to improve upon proper leave tracking, and effectively monitor absent employees (Par. 0004 Paolella).

As to claim 7 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 1.
Kwong in combination with Urmy does not teach but Paolella teaches wherein the search query is submitted by a user (Par. 0059 Paolella discloses the supervisor performing a search);
and wherein performing the action associated with the selected first presentation paraphrase comprises:
determining, by the processor, that the action associated with the selected first presentation paraphrase is a transitive action to be performed on another user, querying, by the processor, an employee database for a list of users that directly report to the user submitting the search query (Fig. 4 and Par. 0059 Paolella discloses searching for an employee in an employee database);
and presenting, by the processor, the list of users in conjunction with the presentation paraphrase (Par. 0077 Paolella discloses the supervisor is asked to approve or deny the request. Par. 0079 Paolella discloses a supervisor approving of request for a group of employees.  Approval is seen as paraphrase).
Kwong and Paolella are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Paolella, to allow proper leave tracking. The suggestion/motivation to combine is that it would be obvious to try in order to improve upon proper leave tracking, and effectively monitor absent employees (Par. 0004 Paolella).

As to claim 9 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 8.
Kwong in combination with Urmy does not teach but Paolella teaches further comprising:
determining, by the processor, a subset of a set of  employees within an organization by searching for employees in the set of employees having at least a portion of a name that matches to the search query (Fig. 4 and Par. 0059 Paolella discloses searching for an employee in an employee database);
wherein the search result further comprises the name of each employee in the subset of the set of employees (Fig. 4 and Par. 0059 Paolella discloses presenting the supervisor on a screen with the employee name).
Kwong and Paolella are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Paolella, to allow proper leave tracking. The suggestion/motivation to combine is that it would be obvious to try in order to improve upon proper leave tracking, and effectively monitor absent employees (Par. 0004 Paolella).

As to claim 14 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 8.
Kwong in combination with Urmy does not teach but Paolella teaches wherein the search query is submitted by an employee (Par. 0059 Paolella discloses the supervisor performing a search);
and wherein performing the action associated with the selected first presentation paraphrase comprises:
determining that the action associated with the selected first presentation paraphrase is a transitive action to be performed on another employee, querying an employee database for a list of employees that directly report to the employee submitting the search query (Fig. 4 and Par. 0059 Paolella discloses the supervisor searching for an employee in an employee database.  The supervisor searching for an employee is a transitive action);
and presenting the list of employees in conjunction with the presentation first paraphrase (Par. 0077 Paolella discloses the supervisor is asked to approve or deny the request. Par. 0079 Paolella discloses a supervisor approving of request for a group of employees.  Approval is seen as paraphrase).
Kwong and Paolella are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Paolella, to allow proper leave tracking. The suggestion/motivation to combine is that it would be obvious to try in order to improve upon proper leave tracking, and effectively monitor absent employees (Par. 0004 Paolella).


As to claim 16 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 15.
Kwong in combination with Urmy does not teach but Paolella teaches further comprising:
determining, by the processor, a subset of a set of  employees within an
organization by searching for employees in the set of employees having at least a portion of a name that matches to the search query (Fig. 4 and Par. 0059 Paolella discloses searching for an employee in an employee database);
wherein the search result further comprises the name of each employee in the subset of the set of employees (Fig. 4 and Par. 0059 Paolella discloses presenting the supervisor on a screen with the employee name).
Kwong and Paolella are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Paolella, to allow proper leave tracking. The suggestion/motivation to combine is that it would be obvious to try in order to improve upon proper leave tracking, and effectively monitor absent employees (Par. 0004 Paolella).


As to claim 20 Kwong in combination with Urmy and Akiyama teaches each and every limitation of claim 15.
Kwong in combination with Urmy does not teach but Paolella teaches wherein the search query is submitted by an employee (Par. 0059 Paolella discloses the supervisor performing a search); and wherein performing the action associated with the selected first presentation paraphrase comprises:
determining that the action associated with the selected first presentation paraphrase is a transitive action to be performed on another employee, querying an employee database for a list of employees that directly report to the employee submitting the search query (Fig. 4 and Par. 0059 Paolella discloses the supervisor searching for an employee in an employee database.  The supervisor searching for an employee is a transitive action);
and presenting the list of employees in conjunction with the presentation paraphrase (Par. 0077 Paolella discloses the supervisor is asked to approve or deny the request. Par. 0079 Paolella discloses a supervisor approving of request for a group of employees.  Approval is seen as paraphrase).
Kwong and Paolella are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Paolella, to allow proper leave tracking. The suggestion/motivation to combine is that it would be obvious to try in order to improve upon proper leave tracking, and effectively monitor absent employees (Par. 0004 Paolella).


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./  May 20, 2021
Examiner, Art Unit 2159
                                                                                                                                                                               
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159